DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 31 January 2022 has been entered. Claims 1-5, 7-13, and 15-20 remain pending in the application.

	Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 8 “It is noted that there is no connection between I/O statistics and LBA range”, examiner respectfully disagrees and notes the following:
	Gong teaches in Col. 4 on Lines 57-64 that the system is organized into blocks using sequential LBA ranges. Gong then also teaches that the system monitors the I/O access to the blocks to periodically calculate various I/O statistics in Col. 3 on Lines 10-16. Thus all of the I/O statistics for Gong are for a range of LBAs. 

In response to applicant’s argument on numbered Page 9 “A mere discussion of undisclosed "I/O statistics" fails to disclose the detailed statistics claimed, namely "statistical information about an LBA range, an overwrite ratio, an input/output count, an input/output interval, and an input/output request."”, examiner respectfully disagrees and notes the following:
	Gong teaches in Col. 3 on Lines 10-16 that the system calculates the I/O statistics over a specific time interval. Gong also teaches some example statistics of the number of reads and writes to a block on Col. 11 in Lines 6-10. As the system is monitoring the number of times a block is written to in a time interval, the system is therefore calculating the overwrites to the block, as any number of writes over 1 is an overwrite. Thus the system of Gong is calculating statistical information regarding a range of LBAs that includes the overwrites, the total I/O, and the type of I/O for a time interval.

In response to applicant’s argument on numbered Page 9 “Moreover, even assuming that Gong would suggest some of this detailed statistical information, Gong fails to disclose determining a hot data range based on a result of analyzing such statistical information”, examiner respectfully disagrees and notes the following:
	Gong Col. 2 Lines 39-43 teaches specifically that based on the calculated I/O statistics the system will group the blocks into cold groups and hot groups, which is a method of determining and organizing the blocks into hot and cold data ranges.	
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 2, 9-11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al (US 10,095,418 B1) hereinafter referred to as Gong.

	Regarding claim 1, Gong teaches A method comprising:
 	sampling, by a processor, a plurality of input/output requests from a host to generate sampled input/output requests (Gong Fig. 1 Storage Controller 152; Col. 3 Lines 10-16 "The storage system monitors, and updates in real-time, the I/O statistics of each block. When a block belongs to one group of a tier (for example, a default group), the system uses the block's I/O statistics to determine the group's I/O activity metrics (sometimes herein referred to as the group score). The system calculates the group score based on block I/O statistics over a time interval"; The ); 
classifying, by the processor, the sampled input/output requests into a plurality of clusters using an unsupervised learning algorithm (Gong Fig. 1 Storage Controller 152; Col. 3 Lines 10-16 "The storage system monitors, and updates in real-time, the I/O statistics of each block. When a block belongs to one group of a tier (for example, a default group), the system uses the block's I/O statistics to determine the group's I/O activity metrics (sometimes herein referred to as the group score). The system calculates the group score based on block I/O statistics over a time interval"; Col. 4 Line 41, "statistical I/O machine learning"; The system calculates I/O statistics over a given sample period, then groups the blocks into various groups and subgroups (clusters). While Gong does not specifically notate that the machine learning system is unsupervised, all of the characteristics that Gong does teach are for an unsupervised system. Firstly the system groups (or clusters) the data by various criteria, without having the data set statistics labeled. Secondly, Gong teaches AWAY from using a supervised learning system with a predefined training data set in Col. 4 lines 42-47. Thus the learning system taught by Gong is unsupervised); 
analyzing, for each of the plurality of clusters, statistical information about an LBA range, an overwrite ratio, an input/output count, an input/output interval, and an input/output request (Gong Col. 4 Lines 57-64, "(i) a dynamic grouping method based on the sub-logical unit number (sub-LUN) I/O statistics under bound of resource with acceptable accuracy (note: a logical unit number (LUN) identifies a physical storage device, such as a hard disk drive, a tape drive, solid state drive, etc.); (ii) each volume in a hybrid tiered pool is logically partitioned into sequential blocks of a fixed size, such as 1 GB, based on logical block address (LBA) range"; Col. 3 Lines 10-16 "The storage system monitors, and updates in real-time, the I/O statistics of each block. When a block belongs to one group of a tier (for example, a default group), the system uses the block's I/O statistics to determine the group's I/O activity metrics (sometimes herein referred to as the group score). The system calculates the group score based on block I/O statistics over a time interval"; Col. 11 Lines 6-10, "Examples of I/O statistics gathered during a period of observation with respect to a block include for example: (i) the number of times an input or output operation is conducted with respect to the block; and/or (ii) the data volume read from or written to the block"; the system determines hotness of an LBA range based on the I/O statistics during a particular interval. In order to be considered hot, the hot block ratio has to be above a threshold. A single write to an LBA cannot breach this threshold, therefore the threshold is set according to the amount of times the LBA has been overwritten, which would also include the count of I/O (one for each read or write), over a specified time interval);
determining, by the processor, a hot data range based on a results of the analyzing (Gong Col. 2 Lines 39-43, "Based on the I/O activity, the default groups may be sub-divided into smaller sub-groups or combined into larger groups, to separate as much as practical, contiguous series of cooler blocks and contiguous series of hotter blocks into respective focused (concentrated) groups or sub-groups"); and 
incorporating, by the processor, the determined hot data range into a hot data table (Gong Fig. 3; Col. 8 Line 2, "Table 1 of FIG. 3A summarizes these initial conditions").

Regarding claim 2, Gong teaches The method of claim 1, wherein the sampling comprises storing a logical block address (LBA) or a data size of each of the sampled input/output requests (Gong Fig. 3; Col. 8 Line 2, "Table 1 of FIG. 3A summarizes these initial conditions"; As can be seen in the tables in Figures 3, the size of the blocks is set, therefore it is recorded).

Regarding claim 9, Gong teaches A storage device comprising:
 	a storage controller (Gong Fig. 1 Storage Controller 152) configured to 
sample, during a first period, a plurality of input/output requests transmitted from a host to generate sampled data, to classify the sampled data into a plurality of clusters using an unsupervised learning algorithm, to analyzing, for each of the plurality of clusters, statistical information about an LBA range, an overwrite ratio, an input/output count, an input/output interval, and an input/output request, to determine a hot data range based on a result of the analysis, and to incorporate the determined hot data range into a hot data table (Gong Fig. 3; Col. 3 Lines 10-16 "The storage system monitors, and updates in real-time, the I/O statistics of each block. When a block belongs to one group of a tier (for example, a default group), the system uses the block's I/O statistics to determine the group's I/O activity metrics (sometimes herein referred to as the group score). The system calculates the group score based on block I/O statistics over a time interval"; Col. 11 Lines 6-10, "Examples of I/O statistics gathered during a period of observation with respect to a block include for example: (i) the number of times an input or output operation is conducted with respect to the block; and/or (ii) the data volume read from or written to the block"; Col. 4 Line 41, "statistical I/O machine learning"; Col. 2 Lines 39-43, "Based on the I/O activity, the default groups may be sub-divided into smaller sub-groups or combined into larger groups, to separate as much as practical, contiguous series of cooler blocks and contiguous series of hotter blocks into respective focused (concentrated) groups or sub-groups"; Col. 8 Line 2, "Table 1 of FIG. 3A summarizes these initial conditions"; The system calculates I/O statistics over a given sample period, then groups the blocks into various groups and subgroups (clusters). While Gong does not specifically notate that the machine learning system is unsupervised, all of the characteristics that Gong does teach are for an unsupervised system. Firstly the system groups (or clusters) the data by various criteria, without having the data set statistics labeled. Secondly, Gong teaches AWAY from using a supervised learning system with a predefined training data set in Col. 4 lines 42-47. Thus the learning system taught by Gong is unsupervised); and
a nonvolatile memory device configured to provide a memory block for storing write- requested data under control of the storage controller (Gong Fig. 1 Storage Volume 155), 
wherein the storage controller determines whether input/output requests transmitted from the host during a second period correspond to hot data, with reference to the hot data table (Gong Col. 8 Line 25-29, "After a second period of collecting I/O statistics, the 2nd default group is determined to have become hot and 1024th default group is determined to have cooled and is no longer hot. Table 3 of FIG. 3C summarizes the conditions established after this second period of I/O learning").

Regarding claim 10, Gong teaches The storage device of claim 9, wherein the storage controller determines the hot data range based on a random characteristic or an overwrite characteristic of logical block addresses respectively corresponding to the plurality of clusters (Gong Col. 4 Lines 57-64, "(i) a dynamic grouping method based on the sub-logical unit number (sub-LUN) I/O statistics under bound of resource with acceptable accuracy (note: a logical unit number (LUN) identifies a physical storage device, such as a hard disk drive, a tape drive, solid state drive, etc.); (ii) each volume in a hybrid tiered pool is logically partitioned into sequential blocks of a fixed size, such as 1 GB, based on logical block address (LBA) range"; Col. 3 Lines 10-16 "The storage system monitors, and updates in real-time, the I/O statistics of each block. When a block belongs to one group of a tier (for example, a default group), the system uses the block's I/O statistics to determine the group's I/O activity metrics (sometimes herein referred to as the group score). The system calculates the group score based on block I/O statistics over a time interval"; The system determines hotness of an LBA range based on the I/O statistics during a particular interval. In order to be considered hot, the hot block ratio has to be above a threshold. A single write to an LBA cannot breach this threshold, therefore the threshold is set ).

Regarding claim 11, Gong teaches The storage device of claim 10, wherein the hot data range is a logical block address (LBA) range (Gong Col. 4 Lines 57-64, "(i) a dynamic grouping method based on the sub-logical unit number (sub-LUN) I/O statistics under bound of resource with acceptable accuracy (note: a logical unit number (LUN) identifies a physical storage device, such as a hard disk drive, a tape drive, solid state drive, etc.); (ii) each volume in a hybrid tiered pool is logically partitioned into sequential blocks of a fixed size, such as 1 GB, based on logical block address (LBA) range").

Regarding claim 16, Gong teaches The storage device of claim 9, wherein the storage controller classifies a hot intensity of hot data as one of a plurality of hot intensities and allocates different memory blocks to the plurality of hot intensities, respectively (Gong Fig. 4A; Col. 10 Lines 63-67 through Col. 11 Line 1 "Some embodiments of the present invention use certain I/O statistics gathered with respect to the blocks within a group to determine whether to migrate the group from one tier to another. In some embodiments of the present invention, the "heat" of a group, is determined by averaging the I/O activity of the blocks within the group"; As can be seen in Fig. 4A, there are three tiers shown. Thus they can be classified as hottest, hot, and cold tiers denoting multiple intensities of "hot" data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Kyan et al "Unsupervised Learning: A Dynamic Approach" hereinafter referred to as Kyan.

	Regarding claim 3, Gong teaches The method of claim 1, however Gong does not explicitly teach wherein the sampled input/output requests are selected at random times from the plurality of input/output requests from the host.
Kyan teaches wherein the sampled input/output requests are selected at random times from the plurality of input/output requests from the host (Kyan Pg. 15 Section 2.4.2 Iterative Mean-Squared Error Approaches, "Perhaps one of the most fundamental and widely adopted approaches to clustering, the K-Means (KM) clustering algorithm [28] has found application across a broad range of data mining problems"; Pg. 211 Section 8.3.2 Fixed Weighting of Feature Space, "The K-Means approach does not share this flexibility, as it essentially begins with a choice of random samples from across the entire feature space, attempting to then adjust the centers from what may in fact be ill-fated initial positions"; Kyan teaches a known unsupervised learning method of K-means in which a random sample of the data set is used to categorize the data).
As Gong and Kyan are both in a similar field of endeavor of machine learning, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Gong with the K-Means algorithm utilizing random sampling of Kyan. One of ordinary skill in the art would have been motivated to make this modification because random sampling is a known technique to reduce the time required to process statistics on a data set. Gong teaches that all I/O during a particular period are sampled for processing by a machine learning algorithm to determine the relevant statistics and group the I/O. However, Gong does not explicitly teach any particular algorithm to use other than an unsupervised one to improve processing speed of the data set. Kyan teaches a particular unsupervised type of machine learning called K-means that uses a random sample of the offered data set to create statistics and group the data. A person of ordinary skill in the art would have a reasonable chance of success implementing the K-Means algorithm utilizing random sampling of 

Regarding claim 4, the combination of Gong and Kyan teaches The method of claim 3, wherein the sampling is performed only during a sampling period among periods in which the plurality of input/output requests are transmitted from the host (Gong Fig. 2C KEEP I/O LEARNING AT GROUP LEVEL FOR A PERIOD OF TIME).

Regarding claim 5, the combination of Gong and Kyan teaches The method of claim 1, wherein the unsupervised learning algorithm includes at least one of a heuristic algorithm, a K-means algorithm, a density-based spatial clustering of applications with noise (DBSCAN) algorithm, a Gaussian Mixture algorithm, or a Balanced Iterative Reducing and Clustering using Hierarchies (BIRCH) algorithm (Kyan Pg. 15 Section 2.4.2 Iterative Mean-Squared Error Approaches, "Perhaps one of the most fundamental and widely adopted approaches to clustering, the K-Means (KM) clustering algorithm [28] has found application across a broad range of data mining problems"; Kyan teaches a known unsupervised learning method of K-means).

Regarding claim 12, Gong teaches The storage device of claim 11, however Gong does not explicitly teach wherein, during the first period, the storage controller samples the plurality of input/output requests at random times to generate the sampled data.
wherein, during the first period, the storage controller samples the plurality of input/output requests at random times to generate the sampled data (Kyan Pg. 15 Section 2.4.2 Iterative Mean-Squared Error Approaches, "Perhaps one of the most fundamental and widely adopted approaches to clustering, the K-Means (KM) clustering algorithm [28] has found application across a broad range of data mining problems"; Pg. 211 Section 8.3.2 Fixed Weighting of Feature Space, "The K-Means approach does not share this flexibility, as it essentially begins with a choice of random samples from across the entire feature space, attempting to then adjust the centers from what may in fact be ill-fated initial positions"; Kyan teaches a known unsupervised learning method of K-means in which a random sample of the data set is used to categorize the data).
As Gong and Kyan are both in a similar field of endeavor of machine learning, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Gong with the K-Means algorithm utilizing random sampling of Kyan. One of ordinary skill in the art would have been motivated to make this modification because random sampling is a known technique to reduce the time required to process statistics on a data set. Gong teaches that all I/O during a particular period are sampled for processing by a machine learning algorithm to determine the relevant statistics and group the I/O. However, Gong does not explicitly teach any particular algorithm to use other than an unsupervised one to improve processing speed of the data set. Kyan teaches a particular unsupervised type of machine learning called K-means that uses a random sample of the offered data set to create K-Means algorithm utilizing random sampling of Kyan with the system of Gong as the system of Gong is designed to implement the class of algorithms that K-means falls into.

Regarding claim 13, the combination of Gong and Kyan teaches The storage device of claim 9, wherein the unsupervised learning algorithm includes at least one of a heuristic algorithm, a K-means algorithm, a density-based spatial clustering of applications with noise (DBSCAN) algorithm, a Gaussian Mixture algorithm, and a Balanced Iterative Reducing and Clustering using Hierarchies (BIRCH) algorithm (Kyan Pg. 15 Section 2.4.2 Iterative Mean-Squared Error Approaches, "Perhaps one of the most fundamental and widely adopted approaches to clustering, the K-Means (KM) clustering algorithm [28] has found application across a broad range of data mining problems"; Kyan teaches a known unsupervised learning method of K-means).

Claims 7, 8, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Dronamraju et al (WO 2018/165502 A1) herein after referred to as Dronamraju.

	Regarding claim 7, Gong teaches The method of claim 1, however Gong does not explicitly teach further comprising: receiving a first input/output request transmitted from the host; and selecting a memory block, to which data corresponding to the first input/output request are to be stored, based on a result of the searching.
Dronamraju teaches further comprising: receiving a first input/output request transmitted from the host (Dronamraju Abstract: "Techniques are provided for selectively storing data into allocation areas using streams. A set of allocation areas ( e.g., ranges of block numbers such as virtual block numbers) are defined for a storage device. Data having particular characteristics (e.g., user data, metadata, hot data, cold data, randomly accessed data, sequentially accessed data, etc.) will be sent to the storage device for selective storage in corresponding allocation areas. For example, when a file system receives a write stream of hot data, the hot data may be assigned to a stream. The stream will be tagged using a stream identifier that is used as an indicator to the storage device to process data of the stream using an allocation area defined for hot data";); and selecting a memory block, to which data corresponding to the first input/output request are to be stored, based on a result of the searching (Dronamraju Abstract: "Techniques are provided for selectively storing data into allocation areas using streams. A set of allocation areas ( e.g., ranges of block numbers such as virtual block numbers) are defined for a storage device. Data having particular characteristics (e.g., user data, metadata, hot data, cold data, randomly accessed data, sequentially accessed data, etc.) will be sent to the storage device for selective storage in corresponding allocation areas. For example, when a file system receives a write stream of hot data, the hot data may be assigned to a stream. The stream will be tagged using a stream identifier that is used as an indicator to the storage device to process data of the stream using an allocation area defined for hot data";).
As Gong and Dronamraju are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Gong with the Hot allocation using stream identifiers of Dronamraju. One of ordinary skill in the art would have been motivated to make this modification because as noted by Dronamraju in the Abstract “In this way, data having different characteristics will be stored/confined within particular allocation areas of the storage device to reduce fragmentation and write amplification”.
However, the combination of Gong and Dronamraju does not explicitly teach searching whether a logical block address corresponding to the first input/output request is present in the hot data table. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Gong with Dronamraju to utilize the hot table maintained by Gong to identify the hot data for allocation by Dronamraju. This would increase the operating speed of the system as the hotness of the incoming data stream would not need to be calculated for every I/O operation as it arrives at the storage array. A person having ordinary skill in the art would have a reasonable chance of success to implement this solution as the table of required data already exists and already has calls in the system.

Regarding claim 8, the combination of Gong and Dronamraju teaches The method of claim 7, wherein the selecting of the memory block is performed by determining a stream identifier to be allocated to the data corresponding to the first input/output request (Dronamraju Abstract: "Techniques are provided for selectively storing data into allocation areas using streams. A set of allocation areas ( e.g., ranges of block numbers such as virtual block numbers) are defined for a storage device. Data having particular characteristics (e.g., user data, metadata, hot data, cold data, randomly accessed data, sequentially accessed data, etc.) will be sent to the storage device for selective storage in corresponding allocation areas. For example, when a file system receives a write stream of hot data, the hot data may be assigned to a stream. The stream will be tagged using a stream identifier that is used as an indicator to the storage device to process data of the stream using an allocation area defined for hot data";).

Regarding claim 15, the combination of Gong and Dronamraju teaches The storage device of claim 9, wherein the storage controller receives the plurality of input/output requests in a multi-stream scheme, and wherein the storage controller allocates, based on the hot data table, stream identifiers to the plurality of input/output requests transmitted from the host during the second period (Dronamraju Abstract: "Techniques are provided for selectively storing data into allocation areas using streams. A set of allocation areas ( e.g., ranges of block numbers such as virtual block numbers) are defined for a storage device. Data having particular characteristics (e.g., user data, metadata, hot data, cold data, randomly accessed data, sequentially accessed data, etc.) will be sent to the storage device for selective storage in corresponding allocation areas. For example, when a file system receives a write stream of hot data, the hot data may be assigned to a stream. The stream will be tagged using a stream identifier that is used as an indicator to the storage device to process data of the stream using an allocation area defined for hot data";).

Regarding claim 17, Gong teaches A memory system comprising:
 	configured to sample a plurality of input/output requests from at least one application program during a first period to generate sampled data, to classify the sampled data into a plurality of clusters using an unsupervised learning algorithm, to determine a hot data range based on a characteristic of the plurality of clusters, to incorporate the determined hot data range into a hot data table (Gong Fig. 3; Col. 3 Lines 10-16 "The storage system monitors, and updates in real-time, the I/O statistics of each block. When a block belongs to one group of a tier (for example, a default group), the system uses the block's I/O statistics to determine the group's I/O activity metrics (sometimes herein referred to as the group score). The system calculates the group score based on block I/O statistics over a time interval"; Col. 4 Line 41, "statistical I/O machine learning"; Col. 2 Lines 39-43, "Based on the I/O activity, the default groups may be sub-divided into smaller sub-groups or combined into larger groups, to separate as much as practical, contiguous series of cooler blocks and contiguous series of hotter blocks into respective focused (concentrated) groups or sub-groups"; Col. 8 Line 2, "Table 1 of FIG. 3A summarizes these initial conditions"; The system calculates I/O statistics over a given ), however Gong does not explicitly teach a storage device configured to receive multi-stream data and to allocate a memory block on a stream basis; and to allocate, a stream identifier to be transmitted to the storage device during a second period.
Dronamraju teaches a storage device configured to receive multi-stream data and to allocate a memory block on a stream basis (Dronamraju Abstract: "Techniques are provided for selectively storing data into allocation areas using streams. A set of allocation areas ( e.g., ranges of block numbers such as virtual block numbers) are defined for a storage device. Data having particular characteristics (e.g., user data, metadata, hot data, cold data, randomly accessed data, sequentially accessed data, etc.) will be sent to the storage device for selective storage in corresponding allocation areas. For example, when a file system receives a write stream of hot data, the hot data may be assigned to a stream. The stream will be tagged using a stream identifier that is used as an indicator to the storage device to process data of the stream using an allocation area defined for hot data";); and to allocate, a stream identifier to be transmitted to the storage device during a second period (Dronamraju Abstract: "Techniques are provided for selectively storing data into allocation areas using streams. A set of allocation areas ( e.g., ranges of block numbers such as virtual block numbers) are defined for a storage device. Data having particular characteristics (e.g., user data, metadata, hot data, cold data, randomly accessed data, sequentially accessed data, etc.) will be sent to the storage device for selective storage in corresponding allocation areas. For example, when a file system receives a write stream of hot data, the hot data may be assigned to a stream. The stream will be tagged using a stream identifier that is used as an indicator to the storage device to process data of the stream using an allocation area defined for hot data";).
As Gong and Dronamraju are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Gong with the Hot allocation using stream identifiers of Dronamraju. One of ordinary skill in the art would have been motivated to make this modification because as noted by Dronamraju in the Abstract “In this way, data having different characteristics will be stored/confined within particular allocation areas of the storage device to reduce fragmentation and write amplification”.

However, the combination of Gong and Dronamraju does not explicitly teach based on the hot data table. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Gong with Dronamraju to utilize the hot table maintained by Gong to identify the hot data for allocation by Dronamraju. This would increase the operating speed of the system as the 

However, the combination of Gong and Dronamraju does not explicitly teach a host that is configured to perform the claimed actions. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Gong with Dronamraju to move the storage controller of Gong to be a part of the host system using a simple Rearrangement of Parts. Gong is based on a system in which the storage array is remote and has an independent controller. If implemented on a local system or on an array of disks without an independent controller, it would be obvious to relocate the storage controller of Gong to be a part of the host. A person having ordinary skill in the art would have a reasonable chance of success as the functions of the storage controller would not be changed or modified, merely its location in the system.

Regarding claim 18, the combination of Gong and Dronamraju teaches The memory system of claim 17, wherein the host includes a device driver that executes the unsupervised learning algorithm (Gong Fig. 3; Col. 3 Lines 10-16 "The storage system monitors, and updates in real-time, the I/O statistics of each block"; Col. 4 Line 41, "statistical I/O machine learning"; The software on the controller that consists of the ).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gong and Dronamraju as applied to claim 17 above, and further in view of Kyan.

Regarding claim 19, the combination of Gong and Dronamraju teaches The storage device of claim 17, however the combination of Gong and Dronamraju does not explicitly teach wherein the unsupervised learning algorithm includes at least one of a heuristic algorithm, a K-means algorithm, a density-based spatial clustering of applications with noise (DBSCAN) algorithm, a Gaussian Mixture algorithm, and a Balanced Iterative Reducing and Clustering using Hierarchies (BIRCH) algorithm.
Kang teaches wherein the unsupervised learning algorithm includes at least one of a heuristic algorithm, a K-means algorithm, a density-based spatial clustering of applications with noise (DBSCAN) algorithm, a Gaussian Mixture algorithm, and a Balanced Iterative Reducing and Clustering using Hierarchies (BIRCH) algorithm (Kyan Pg. 15 Section 2.4.2 Iterative Mean-Squared Error Approaches, "Perhaps one of the most fundamental and widely adopted approaches to clustering, the K-Means (KM) clustering algorithm [28] has found application across a broad range of data mining problems"; Kyan teaches a known unsupervised learning method of K-means).
Gong with Dronamraju and Kyan are all in a similar field of endeavor of machine learning, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Gong and Dronamraju with the K-Means algorithm of Kyan. One of ordinary skill in the art would have been motivated to make this modification because Gong does not explicitly teach any particular algorithm to use other than an unsupervised one to improve processing speed of the data set. Kyan teaches a particular unsupervised type of machine learning called K-means that uses a random sample of the offered data set to create statistics and group the data. A person of ordinary skill in the art would have a reasonable chance of success implementing the K-Means algorithm of Kyan with the system of Gong and Dronamraju as the system of Gong is designed to implement the class of algorithms that K-means falls into.

Regarding claim 20, the combination of Gong, Dronamraju, and Kyan teaches The storage device of claim 17, wherein the host randomly samples the plurality of input/output requests during the first period to generate the sampled data (Kyan Pg. 15 Section 2.4.2 Iterative Mean-Squared Error Approaches, "Perhaps one of the most fundamental and widely adopted approaches to clustering, the K-Means (KM) clustering algorithm [28] has found application across a broad range of data mining problems"; Pg. 211 Section 8.3.2 Fixed Weighting of Feature Space, "The K-Means approach does not share this flexibility, as it essentially begins with a choice of random samples from across the entire feature space, attempting to then adjust the centers from what may in fact be ill-fated initial positions"; Kyan teaches a known unsupervised learning method of K-means in which a random sample of the data set is used to categorize the data).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132